Exhibit 10.20

ADMINISTRATIVE SERVICES AND FACILITIES AGREEMENT

THIS AGREEMENT is made as of the 22nd day of November, 2006 , by and between
GMAC MORTGAGE, LLC, Delaware limited liability company with offices at 100
Witmer Road, Horsham, Pennsylvania 19044 (hereinafter referred to as “GMACM”)
and GMAC BANK f/k/a GMAC Automotive Bank, an industrial bank with its principal
office at 6985 Union Park Center, Suite 435, Midvale, Utah 84047, on behalf of
itself and its subsidiaries, GMACB Asset Management Corp. and GMAC Wholesale
Mortgage Corp. (collectively referred to as the “Bank”).

Explanatory Statement

 

  A. GMAC Bank is a Utah industrial bank in the business of originating and
funding consumer and commercial mortgages and providing other consumer banking
related services.

 

  B. GMACM is a financial services company in the business of originating,
servicing, and securitizing residential mortgages, among other related financial
services.

 

  C. Under Federal Reserve System Regulation W (12 CFR §223.1 et. seq.), the
Bank and GMACM are affiliates of each other. The Bank and GMACM intend that this
Agreement comply with requirements of Sections 23A and 23B of the Federal
Reserve Act (12 USC §221 et. seq.) and with implementing federal regulations.

 

  D. The Bank wants GMACM to provide certain administrative and other services
and facilities to the Bank related to certain of the Bank’s business activities.

 

  E. GMACM is willing to provide such services and facilities to the Bank under
the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises expressed
herein, the parties hereto, intending to be legally bound, hereby agree as
follows.

1. Definitions.

1.1 Applicable Requirements. Applicable Requirements means (a) all federal,
state and local legal and regulatory requirements (including statutes, rules,
regulations and ordinances) applicable to the Bank, (b) all other requirements
and guidelines of FDIC, the Utah Department of Financial Institutions, and any
other governmental body or officer having jurisdiction over the Bank, (c) all
judicial and administrative judgments, orders, stipulations, awards, writs, and
injunctions applicable to the Bank and (d) the Bank’s Policy/Procedure with
respect to the conduct of affiliate transactions, a copy of which is attached as
Exhibit B hereto.

1.2 Confidential Information. Confidential Information means any information
obtained by a party from, or disclosed to a party by, the other party, its
parent company, its or their parents, subsidiaries, or affiliates, which relates
to the past, present, or future business or financial activities of any of such
persons or entities, including any information or data developed from any such



--------------------------------------------------------------------------------

information; provided that such information is Confidential Information only if
it was solely available to such other party as a result of the performance of
its obligations under this Agreement. Without limiting the generality of the
foregoing, Confidential Information shall include any such information relating
to customers, pricing, methods, operations, processes, loan programs, financial
data, business relationships, technical data, statistics, technical
specifications, documentation, research, development or related information,
computer systems, employees, and any results or compilations of the foregoing.
Confidential Information does not include information that is (a) made public by
the disclosing party, (b) generally available to the public other than by a
breach of this Agreement by recipient, its employees, agents or contractors,
and/or (c) rightfully received from a third person having the legal right to
disclose the Confidential Information free of any obligation of confidence.

1.3 Effective Date. Effective Date means November 22, 2006.

1.4 Equipment. Equipment means, collectively, all office equipment, furniture
and fixtures, telephones and other telecommunications devices, photocopiers and
office mail services, files, records and data storage devices (whether manual or
electronic media), computer hardware and software and systems support,
operations and instructional manuals, and all other books and records with
respect thereto which, as the context requires, are now or hereafter owned or
acquired by GMACM and subleased by it to the Bank, and which are to be furnished
to the Bank under this Agreement in fulfillment of the purposes hereof.

1.5 Facilities. Facilities means, collectively, those facilities now leased and
maintained by GMACM and particularly described in Workplace Services section of
Exhibit A attached hereto, and which are to be utilized in part by GMAC Bank;
and any other locations hereafter established for such purposes in accordance
with the terms of this Agreement.

1.6 FDIC. FDIC means the Federal Deposit Insurance Corporation.

1.7 Services. Services means, collectively, and as the context requires, the
administrative and other services to be provided by GMACM for the benefit of the
Bank, more particularly described in Exhibit A hereto.

2. Engagement.

2.1 The Bank hereby engages GMACM, on a sole and exclusive basis, to provide the
corporate services and facilities described in Exhibit A to this Agreement.
GMACM hereby agrees to provide the corporate services and facilities to or for
the benefit of the Bank as described in this Agreement.

2.2 Subject to the provisions of this Agreement, the Bank hereby grants GMACM
the exclusive power and authority for GMACM to carry out all of its duties and
obligations under this Agreement, as the agent and representative of the Bank.
Any person dealing with GMACM shall be entitled to rely upon any action taken by
GMACM, as an agent and representative of the Bank in accordance with this
Agreement and the Bank shall be bound thereby.

2.3 In the performance of its services hereunder, GMACM shall utilize such of
its own employees, consultants, contractors, equipment, supplies, and office
facilities as GMACM, in its sole discretion, shall determine necessary or
advisable for the proper performance of such services.

3. Rights and Powers of the Bank. During the term of this Agreement or any
renewal thereof, the Bank shall have the right and power to:

3.1 Establish rules, practices and procedures for the conduct of its business,
solicitation and service of its clients and the types and amounts of services to
be rendered by it; and

 

1



--------------------------------------------------------------------------------

3.2 Require GMACM to take appropriate measures to select, supervise and monitor
the personnel performing the services

4. Representations and Warranties of GMACM. GMACM represents and warrants to the
Bank, as of the Effective Date that:

4.1 Organization. GMACM is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

4.2 Corporate Power. GMACM has all requisite corporate power, authority, and
capacity to enter into this Agreement and to perform the obligations required of
it hereunder.

4.3 Authorization; No Conflicts. The execution and performance of this Agreement
by GMACM, its compliance with the terms hereof, and the consummation of the
transactions contemplated have been authorized by all requisite corporate
action, consented to by all appropriate parties, will not violate any provision
of law applicable to it and will not conflict with the terms or provisions of
its Articles of Incorporation or By-Laws, or any other instrument relating to
the conduct of its business or the ownership of its property, or any other
agreement to which it is a party or by which it is bound.

4.4 No Litigation, etc. There is no litigation, proceeding, or governmental
investigation pending or, to its knowledge, threatened, or any order,
injunction, or decree outstanding, against or relating to it, which could have a
material adverse effect upon ability of GMACM to perform its obligations under
this Agreement, nor does it know of any basis for any such litigation,
proceeding, or governmental investigation.

4.5 No Misrepresentation. No representation, warranty or statement made by it in
this Agreement or in any document referred to herein or in any exhibit,
schedule, statement or certificate hereafter furnished pursuant to this
Agreement or in connection with the transactions between the Bank and GMACM
provided for in this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading.

4.6 Arms Length Terms. The terms of this Agreement are no less favorable to Bank
than those that would be offered by GMACM to, or would apply to, a third party
that is not affiliated with GMACM.

5. Representations and Warranties of the Bank. The Bank represents and warrants
to GMACM, as of the Effective Date that:

5.1 Organization. The Bank is an industrial bank duly organized, validly
existing and in good standing under the laws of the State of Utah.

5.2 FDIC Insurance. The FDIC insures the Bank’s deposits.

 

2



--------------------------------------------------------------------------------

5.3 Receivership, etc. The Bank is not in receivership, conservatorship or
liquidation.

5.4 Corporate Power. The Bank has all requisite power, authority and capacity to
enter into this Agreement and to perform the obligations required of it
hereunder.

5.5 Authorization; No Conflict. The execution and performance of this Agreement
by the Bank, its compliance with the terms hereof and the consummation of the
transactions contemplated have been authorized by all requisite corporate
action, consented to by all appropriate parties, will not violate any provision
of law applicable to it and will not conflict with the terms or provisions of
its Articles of Incorporation or By-Laws, or any other instrument relating to
the conduct of its business or the ownership of its property, or any other
agreement to which it is a party or by which it is bound.

5.6 No Litigation, etc. There is no litigation, proceeding or governmental
investigation pending or, to its knowledge, threatened, or any order, injunction
or decree outstanding, against or relating to the Bank, which could have a
material adverse effect upon the performance of the Bank’s obligations under
this Agreement, nor does it know of any basis for any such litigation,
proceeding, or governmental investigation.

5.7 No Misrepresentation. No representation, warranty or statement made by the
Bank in this Agreement, or in any document referred to herein or in any exhibit,
schedule, statement or certificate hereafter furnished pursuant to this
Agreement, or in connection with the transactions between the Bank and GMACM
provided for in this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading.

6. Continuing Obligations of GMACM. During the term of this Agreement GMACM
shall have the following continuing obligations in addition to those described
elsewhere in this Agreement.

6.1 Representations and Warranties. During the term of this Agreement, GMACM
shall promptly notify Bank of any state of facts which causes, or which may
reasonably cause any of the representations and warranties contained in
Section 4 of this Agreement to cease to remain true, complete, and correct in
any material respect.

6.2 Delivery of Facilities and Services. GMACM shall provide and maintain, at
its sole cost and expense (except as otherwise specifically provided herein), to
and for the benefit of the Bank, the Facilities and Services as hereinafter
provided. To that end, and by way of elaboration, and not by way of limitation,
GMACM shall provide the following:

6.2.1 Facilities. GMACM shall deliver and maintain Facilities for the Bank, for
the term of this Agreement, generally upon the terms and conditions contained in
the Workplace Services section of Schedule of Services to be performed by GMACM
document attached hereto and incorporated herein by reference as Exhibit A.

6.2.2 Services. GMACM shall provide the Services to the Bank in a timely and
professional manner, so as to permit the Bank to fully comply with all
Applicable Requirements. GMACM has all rights necessary to provide the Services.
If the Bank shall request GMACM to perform Services of a type not provided for
in Exhibit A hereto or at a level or in a quantity which materially exceeds the
level or quantity of services provided as of the Effective Date, then the
parties shall negotiate in good faith to reach agreement on the terms of the
provision of and pricing for such services.

 

3



--------------------------------------------------------------------------------

6.3 Information and Reports; Cooperation in Audits, Reviews and Inspections.
GMACM shall prepare and deliver to the Bank, regularly and on a timely basis,
such information and reports as the Bank shall reasonably request or require
from time to time regarding any and all aspects of the Services. GMACM shall
cooperate with the Bank and its accountants, auditors, fidelity and deposit
insurance underwriters, and federal and state regulators and other similar
parties in conducting such audits, reviews and inspections of the Services as
the Bank and such parties shall reasonably require from time to time.

6.4 No Assignment or Delegation. The obligations of GMACM under this Agreement,
for the provision of the Facilities and Services, are neither assignable nor
delegable except (a) by operation of law or (b) with the written consent of the
parties. Any action by GMACM in derogation of this provision shall be void and
ineffective and, at the election of the Bank, shall constitute an event of
default by GMACM hereunder.

7. Continuing Obligations of the Bank. During the term of this Agreement the
Bank shall have the following continuing obligations in addition to those
described elsewhere in this Agreement.

7.1 Representations and Warranties. The Bank shall promptly notify GMACM of any
state of facts which causes, or which may reasonably cause any of the
representations and warranties contained in Section 5 of this Agreement to cease
to remain true, complete, and correct in any material respect.

8. Insurance.

8.1 Insurance. At GMACM’s election, and in its sole, absolute discretion, in
accordance with GMAC Risk Management guidelines GMACM will either (a) obtain
from an independent insurance company, and maintain in full force and effect,
financial institution bond or equivalent insurance covering loss resulting from
employee dishonesty; errors and omissions insurance covering claims resulting
from breach of this Agreement by GMACM or wrongful acts committed in performing
its obligations under this Agreement (collectively, “Loss Events”); or
(b) self-insure losses resulting from any Loss Event.

8.2 Insurance Company and Policy Requirements. With respect to insurance
provided through one or more independent insurance companies, Loss Events
coverage must satisfy Applicable Requirements, as disclosed or reported to GMACM
by the Bank, with respect to limitations on liability, deductibles, and
insurance company qualifications. Insurance must be in accordance with GMAC Risk
Management guidelines. Upon the Bank’s request, GMACM will provide the Bank with
copies of the insurance policy or certificate of insuran

9. Indemnification.

9.1 By GMACM. To the maximum extent permitted by law, GMACM shall and does
hereby indemnify the Bank, and agrees to save it harmless and defend it from and
against any and all claims, actions, damages, liabilities, and reasonable
expenses (including reasonable attorneys’ and other professional fees)
judgments, settlement payments, and fines paid, incurred or suffered by the
Bank:

9.1.1 in connection with loss of life or personal injury, or damage to property
or to the environment, suffered by third parties, and arising from or out of the
occupancy or use by the Bank of the Facilities or any part thereof, and
occasioned wholly or in part by any act or omission of GMACM, its officers,
agents, contractors, employees or invitees;

 

4



--------------------------------------------------------------------------------

9.2.2 in connection with loss of life or personal injury, or damage to property
or to the environment, suffered by third parties, or in connection with any
accident, injury or damages whatever in, at or upon the Facilities, and arising
from or out of any condition created in or about the Facilities during the term
of this Agreement;

9.1.3 in connection with any material breach or default by GMACM with respect to
any of the representations and warranties of GMACM to the Bank under this
Agreement

9.2 By Bank. To the maximum extent permitted by law, Bank shall and does hereby
indemnify GMACM, and agrees to save it harmless and defend it from and against
any and all claims, actions, damages, liabilities, and reasonable expenses
(including reasonable attorneys’ and other professional fees) judgments,
settlement payments, and fines paid, incurred or suffered by the GMACM:

9.2.1 in connection with any material breach or default by Bank with respect to
any of the representations and warranties of Bank to the GMACM under this
Agreement

9.3 Survival of Indemnities. The Bank’s and GMACM’s obligations pursuant to
Subsection 9.1 and 9.2 shall survive any termination of this Agreement with
respect to any act, omission or occurrence which took place prior to such
termination.

9.4 The indemnifying party (“Indemnitor”) will defend the indemnified party
(“Indemnitee”) against such claims at Indemnitor’s sole expense and pay all
court awarded damages relating to such claims. The Indemnitee agrees to notify
the Indemnitor in a timely manner in writing of the claim, and grant Indemnitor
the right to control the defense and disposition of such claims provided that no
settlement requiring any financial payment from Indemnitee or admission of
liability by Indemnitee shall be made without Indemnitee’s prior written
approval.

10. Compensation for Services and Facilities; Reimbursement.

10.1 The compensation to be paid by the Bank to GMACM for the Services provided
by GMACM hereunder and the Bank’s use of the Facilities shall be as set forth in
Exhibit A hereto.

10.2 Remuneration for services provided by GMACM will be billed monthly, and
should be satisfied by the Bank no later than the 15th day of the month
following for services rendered during such period.

10.3 The parties acknowledge and agree that except as otherwise specifically
provided in this Agreement (including, without limitation, Exhibit A hereto),
all costs, fees and expenses directly and actually incurred by either party in
the performance of its obligations under this Agreement shall be borne by such
party and the other party shall have no responsibility therefor.

10.4 If an invoice for services rendered to or on behalf of the Bank by a
non-affiliated third party is received by the Bank, the Bank shall approve such
invoice and forward it to GMACM for payment as part of its Accounts Payable
processing. If an invoice for services rendered to the Bank or on behalf of the
Bank by a non-affiliated third party is received by GMACM, GMACM shall forward
such invoice to the Bank for approval and payment as part of its accounts
payable processing.

10.5 Designated officers of the Bank and GMACM will agree on the timing and
methods of reporting, reconciliation and appropriate journal entries to enable
accurate and timely financial reporting for both Bank regulatory and GMACM
reporting activities.

 

5



--------------------------------------------------------------------------------

11. Term and Termination.

11.1 Initial Term. The initial term of this Agreement (the “Initial Term”) shall
commence on the Effective Date and shall end on the last day of the 12th full
calendar month thereafter. The schedule of Services to be performed by GMACM,
(Exhibit A) attached and respective pricing shall be reviewed at the end of each
calendar year within the term of the agreement by the officers of the Bank and
GMACM to ensure compliance with the requirements of Sections 23B of the Federal
Reserve Act. Exhibit A will be modified as necessary and incorporated by
reference to the agreement.

11.2 Annual Renewal. Following the conclusion of the Initial Term, this
Agreement shall be renewed automatically for successive periods of twelve full
calendar months each, subject to the right of either party to terminate this
Agreement, as provided in Section 11.3.

11.3 Termination.

11.3.1 Either party may terminate this Agreement, without cause, by tendering
notice to the other not later than six (6) calendar months prior to the date
proposed for termination, which termination date shall be no earlier than the
conclusion of the Initial Term.

11.3.2 In the event of any default by either GMACM or the Bank in its
obligations under this Agreement which default is not cured in all material
respects within thirty (30) days after written notice thereof, specifying the
precise nature of the alleged default, is given to the defaulting party, then
the non-defaulting party may terminate this Agreement effective 90 days after
written notice to the defaulting party; provided, however, that if such default
could not reasonably have been cured within such thirty (30) day period, the
defaulting party shall not be deemed in default hereunder if, within such notice
period, it commences to cure and diligently proceeds to accomplish the same
within a reasonable period of time thereafter.

11.3.3 If FDIC or the Utah Department of Financial Institutions requires the
Bank to terminate its obligations under this Agreement, then this Agreement
shall terminate as of the effective date of such termination.

12. Review of this Agreement.

If, at any time during the term of this Agreement, GMACM or Bank believes that
the compensation terms provided in this Agreement are less favorable to GMACM or
Bank than it could obtain from an independent third party or parties, GMACM or
Bank may give written notice thereof (a “Compensation Notice”) to the other
party, and GMACM and Bank shall promptly enter into good faith negotiations for
the purpose of establishing a mutually agreeable adjustment to the compensation
to be paid by Bank to GMACM for the Services provided by GMACM hereunder. Any
such Compensation Notice by GMACM or Bank shall be accompanied by information
which supports it’s belief that the then-current compensation terms are less
favorable to it than could be obtained from a third party or parties. In the
event that Bank and GMACM are unable to mutually agree upon the adjustment, if
any, which should be made to the compensation provided for in this Agreement on
or prior to the date (the “Adjustment Cut-Off Date”) which is ninety (90) days
after GMACM or Bank gives the Compensation Notice, then GMACM or Bank may
thereafter terminate this Agreement, without penalty, by giving written notice
thereof to the other party within ten (10) days after the Adjustment Cut-Off
Date, which termination becomes effective sixty (60) days after the Adjustment
Cut-Off Date.

 

6



--------------------------------------------------------------------------------

13. Compliance with FRA Sections 23A and 23B. The parties understand and
acknowledge that certain transactions between Bank and its non-bank affiliates
are subject to Federal Reserve Act Section 23A, and intend for this Agreement to
comply therewith. The parties understand and expressly acknowledge that this
Agreement is subject to the market terms requirement of Federal Reserve Act
Section 23B. Accordingly, if, at any time, the Bank should determine, in good
faith, that any of the terms or conditions of this Agreement cease to be terms
or conditions that the Bank would offer to an unaffiliated third party in good
faith, then the parties will modify this Agreement as necessary to comply with
such standard.

14. Miscellaneous.

14.1 Unenforceability. If any provision herein in any way contravenes the law of
any state or other political entity where this Agreement is to be performed or
is determined to be void, illegal, or unenforceable under applicable law, all
other provisions of this Agreement continue in full force and effect. Bank and
GMACM are, in this event, obligated to replace the void, illegal or
unenforceable provision with a valid, legal, and enforceable provision that
corresponds as far as possible to the spirit and purpose of the void, illegal or
unenforceable provision.

14.2 Entire Agreement. This Agreement embodies the entire agreement between the
parties as to the subject matter of the Agreement, and supersedes all prior
agreements and understandings relating to the subject matter of the Agreement.

14.3 Amendments. Any change, modification or waiver of in the terms of this
Agreement shall be binding only if in writing and signed by duly authorized
representatives of both parties.

14.4 No Assignment. This Agreement is not assignable except (a) by operation of
law or (b) with the written consent of the parties. Upon any assignment by GMACM
or the Bank permitted under this Agreement, all rights of GMACM and the Bank,
respectively, hereunder shall inure to the benefit of the assignee.

14.5 Confidentiality. Except as permitted by this Agreement or by other written
agreements between the parties, no party shall disclose Confidential Information
to a third party or use any Confidential Information for the benefit of itself,
its parent company, its or their parents, subsidiaries, agents, affiliates, or
any other person or entity whatsoever. Except as required in the performance by
a party of its obligations under this Agreement, such party shall not reproduce
or disclose to any person, firm or entity, excluding affiliates of such party,
any Confidential Information. The parties acknowledge that any disclosure of
Confidential Information to bank examiners, state or federal regulators or the
Agencies, to such party auditors and/or to other parties in the course of
compelled disclosure during litigation, shall not be a violation of this
Section. If and to the extent Confidential Information consists of information
related to discloser’s customers, including without limitation any “nonpublic
personal information” as defined under the Gramm-Leach-Bliley Act of 1999
(Public Law 106-102, 113 Stat. 1138), as amended from time to time (the “GLB
Act”) and regulations promulgated thereunder in any form, whether or not owned
or developed by the discloser (collectively “Nonpublic Personal Information”),
the requirements set forth in Exhibit B to this Agreement, attached hereto and
incorporated herewith, shall apply to such Nonpublic Personal Information. In
the event of a conflict between the provisions set forth in Exhibit B and those
set forth herein, the provisions set forth in Exhibit B shall control for such
Nonpublic Personal Information. The provisions of this section shall survive
termination or expiration of the Agreement.

 

7



--------------------------------------------------------------------------------

14.6 Cooperation. To the extent possible, the parties hereto shall cooperate and
assist each other, as requested, in carrying out the other’s covenants,
agreements, duties, and responsibilities under this Agreement and in connection
therewith shall execute and deliver all such documents and instruments as shall
be necessary and appropriate in the furtherance thereof.

14.7 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and given to a party at its address or
facsimile number set forth below or such other address or facsimile number as
the party may hereafter specify for that purpose by notice to the other party.
Each notice shall, for all purposes, be deemed to be given and received (a) if
given by facsimile, when the facsimile is transmitted to compatible equipment in
the possession of the recipient and confirmation of complete receipt is received
by the sending party during normal business hours or on the next business day if
not confirmed during normal business hours, (b) if hand delivered to a party
against a receipted copy, when the copy is receipted, (c) if given by a
nationally recognized and reputable overnight delivery service, the day on which
the notice is actually received by the party, or (d) if given by certified mail,
return receipt requested, postage prepaid, two (2) business days after it is
posted with the United States Postal Service:

If to GMACM: then to the attention of President, GMAC Mortgage, LLC , 100 Witmer
Road, Horsham, Pennsylvania 19044-0963, facsimile no.: (215) 682-1515; with a
courtesy copy to GMACM’s General Counsel, at the same address; and.

If to the Bank, then to the attention of President, GMAC Bank, 6985 Union Park
Center, Suite 435, Midvale, Utah 84047, facsimile no. (801)-790-5062, with a
courtesy copy to the Bank’s General Counsel at the same address and facsimile
number.

If a notice is tendered pursuant to the provisions of this Agreement and is
refused by the intended recipient thereof, the notice shall nonetheless be
considered to have been given and shall be effective as of the date herein
provided. The contrary notwithstanding, any notice given to a party in a manner
other than that provided in this Agreement which is actually received by the
party, shall be effective with respect to the party on receipt of the notice.

14.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

14.9 Applicable Laws. The construction of this Agreement and the rights,
remedies, and obligations arising by, under, through, or on account of it shall
be governed by the laws of the United States of America and, where applicable,
the State of Utah.

14.10 No Waiver. Any forbearance, delay, or failure by either party in enforcing
its rights under this Agreement does not constitute a waiver of such rights.

14.11 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto only. There shall be no third party beneficiaries hereof.

14.12 Relationship of Parties. GMACM and the Bank understand and agree that this
Agreement is intended to establish and set forth the terms of an arms-length
business relationship between the parties which is at least as favorable to the
Bank as would be likely to exist between unaffiliated parties. Nothing contained
in the Agreement shall be construed as creating a joint venture, association,
partnership, franchise or other form of business or relationship; and nothing
contained in this Agreement shall be construed as making a party hereto liable
for the debts or obligations of the other party, except only as expressly
provided herein.

 

8



--------------------------------------------------------------------------------

14.13 Survival. The provisions hereof, to the extent expressly so stated, but
only to such extent, shall survive any termination or expiration of this
Agreement.

14.14 Exhibits. All exhibits and schedules attached hereto or referred to in
this Agreement are incorporated herein as though set forth herein in full.

14.15 Waiver of Trial by Jury. After consultation with their respective legal
counsel, the Bank and GMAC each knowingly and voluntarily waive trial by jury in
any action or proceeding to which the Bank or GMACM may be parties, arising out
of or in any way pertaining to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement in two counterparts
by their duly authorized representatives the day first above written.

 

WITNESS/ATTEST:     GMACM:     GMAC MORTGAGE, LLC,

 

    By:  

/s/ Kenneth W. Blackburn

    Title:   SVP – Finance/Admin. WITNESS/ATTEST:     THE BANK:     GMAC BANK

 

    By:  

/s/ Robert E. Groody (seal)

    Title:   Asst. Secretary

 

9



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF SERVICES AND FACILITIES TO BE PROVIDED BY GMACM

Table of Contents

 

(1)    Human Resources/Payroll    1 (2)    Information Technology    2 (3)   
Finance/General    5 (4)    Treasury    7 (5)    Capital Markets    8 (6)   
Quality Control- Credit    9 (7)    Quality Control – Compliance    11 (8)   
Strategic Sourcing & Workplace Services    13 (9)    Legal    15 (10)    Risk
Assessment & Assurance    16 (11)    Credit Policy    18

 

10



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF SERVICES AND FACILITIES TO BE PROVIDED BY GMACM

GMACM shall be responsible for providing the following Services to GMAC Bank:

 

(1) Human Resources/Payroll

(A) Provide and/or facilitate payroll services for GMAC Bank, including
maintenance of human resources and payroll systems, payroll processing,
transmission of payroll interface file to accounting, payroll tax withholding
and remittance, W-2 processing and filing;

(B) In connection with the employees referred to in clause (A) above, prepare
and file, or cause to be prepared and filed, all federal, state and local
payroll and wage tax returns and such reports and documents, make such payments
and perform all other acts, as may be necessary or proper to comply with the
terms and conditions of the Social Security, unemployment, workers’ compensation
and all other applicable laws, ordinances and regulations of each jurisdiction
in which they may be employed, except that the Bank will be responsible for
filing all appropriate EEO-1 reports regarding the employees of GMAC Bank, and
GMACM agrees to provide any necessary information from its payroll system to
assist with said reports;

(C) Administer all benefits provided to employees and provide other human
resources services, including, without limitation, administering and approving
any compensation or benefit payments, establishing and administering personnel
policies, providing employee relations services, providing training services;
and

(D) Provide staffing resources to attract, interview and hire new employees of
GMAC Bank, including, without limitation, approving new employees’ compensation.

 

•  

PRICING TERMS:

 

  1. Services are priced on a pro rata full time equivalent (“FTE”) basis. The
Bank FTE count is divided by the enterprise FTE count then multiplied by the
applicable direct and certain indirect expenses of the HR department. The
resulting amount is then marked-up by 10% to obtain the final administrative
services charge to the Bank.

 

  2. All third party costs of authorized goods and services are passed through
directly to the Bank without mark-up.

 

11



--------------------------------------------------------------------------------

(2) Information Technology.

A. Provide internal information technology services to GMAC Bank necessary for
the operation of its business and, in connection therewith, purchase and
maintain computer hardware, software, databases and all computer networks
necessary to permit GMAC Bank to conduct its activities in a professional manner
and service its clients and others with whom it may deal. GMACM represents and
warrants to GMAC Bank that all of the data and other information obtained by
GMAC Bank from its clients or others with whom it deals shall be held in strict
trust and confidence and shall only be accessible by persons engaged in the
operation of GMAC Bank’s business, unless otherwise specifically consented to in
writing by GMAC Bank. GMACM acknowledges that a high level of confidentiality is
necessary in order for GMAC Bank to compete effectively for clients and to have
its reports acceptable to financial institutions and others for whom they are
intended. GMACM will, therefore, secure such information and data within GMAC
Bank’s information system so that it will not be accessible by unauthorized
persons.

B. GMAC BANK INFORMATION TECHNOLOGY INFRASTRUCTURE OPERATIONS SERVICE AGREEMENT

GMAC Bank IT infrastructure operations are governed by a specific service
agreement.

See attachment II for detailed terms and conditions.

 

12



--------------------------------------------------------------------------------

C. Provide services of a qualified Chief Information Officer (“CIO”) and
necessary support staffing to the Bank to serve as part of senior management,
reporting directly to the President with matrix reporting roles within the
GMACM/GMAC Residential IT organization. The CIO is responsible for bridging
business needs and information technology, including working with the business
to define their needs and provide cost-effective solutions. The CIO’s
responsibilities include but are not limited to the following :

1) Providing strategic information technology direction and solutions to
business partners in support of revenue generation, diversification, retention,
and key bank programs and goals.

2) Working closely with the business leadership to define long term information
technology vision.

3) Developing a comprehensive strategy for management information needs,
including new systems solutions or major improvements to existing application
systems, and related hardware acquisition and integration.

4) Directing all IT related strategic and tactical planning and systems
implementation activities associated with the business.

5) Establishing, monitoring and enforcing policies and procedure direction,
technical standards, methodologies, and priorities.

6) Working with GMACR finance and senior GMACR managers to develop appropriate
cost allocations models, IT software development budgets, and cost reductions.

7) Managing IT vendor relationships.

8) Managing, planning and implementing applications development efforts
including new and legacy systems, enhancements and maintenance.

9) Overseeing business requirement analysis and implementation, managing
priorities, and ensuring standards of excellence and user satisfaction.

10) Providing cutting edge and relevant technology expertise for business
development purposes to ensure a competitive edge.

11) Providing strategic and tactical planning, development, evaluation, and
coordination of the information technology applications

 

13



--------------------------------------------------------------------------------

D. Information Security Program and Policy.

See Attachments III for complete Information Security Program and Policy

 

•  

IT PRICING TERMS :

IT Administrative Services invoice will be prepared on a monthly basis
reflecting services delivered to the Bank from IT detailed in the above service
level agreement elements in addition to specific depreciation related to
pertinent hardware, software licenses and software development as illustrated
below.

 

Area

  

Service

  

Cost Basis

Operations

 

Architecture & Design

 

Business Office

 

Project Management

   System Admin, Data Cr Ops, Call Center / Telephony Engineering, Security
Engineering, Client Server / CTI Engineering, Application helpdesk, PC helpdesk,
Data Security, PC desk side support, Telephone desk side support.   

 

 

Actual cost center expenses derived from monthly services delivered.

 

Application Support & Enhancements - Smartstream    One dedicated Resource for
Support and Enhancement of Smartstream.    Actual cost center expenses derived
from monthly services delivered.

GMACR IT

Administration **

   Client Relationship/Project Mgmt, Project Office Admin, IT Security,
Architecture & Design, Infrastructure Operations.    Based upon actual expenses
– derived from % of total personnel time allocated. Depreciation    Wholesale
Technology HW/SW/SW Dev Depreciation    Actual monthly P & L amortization
expenses as derived from fixed asset ledger for identified assets.

 

14



--------------------------------------------------------------------------------

(3) Finance/General.

Maintain appropriate records of all GMAC Bank activities hereunder and make such
records available for inspection by the Bank, by counsel, regulators, auditors
and authorized agents of GMAC Bank, upon prior written notice at any time during
normal business hours. Consult with GMAC Bank and furnish advice and
recommendations with respect to Generally Accepted Accounting
Principles/Financial Reporting issues.

(A) Accounting Information Systems (AIS). Daily monitoring of transaction feeds
to General Ledger system. General Ledger system use, maintenance and user
support. Ad hoc report preparation and testing as requested by GMAC Bank.

(B) Accounts Payable. Pay all authorized bills and charges incurred by GMAC Bank
in the operation of its business, Invoice imaging and retrieval, 1099
processing, positive pay file procedures, vendor file maintenance and customer
service related to all.

(C) Default. Preparation of OTS Schedules VA and PD quarterly, classification of
assets, delinquency reporting, adequacy of loan loss reserves, other analysis
and reporting as requested. Provide support for regulatory examinations and
Audits. Provide support to GMAC Bank officers and staff for financial
forecasting of credit loss and delinquency trends.

(D) Enterprise Reporting Accounting. Preparation of reconciliation for the
following products in accordance with generally accepted accounting principles:
Home equity Loans, Home Equity Lines, Home Equity Purchase Premium general
accounts and Accrued Interest Receivable. Research and clearing of
reconciliation items via journal entry.

(E) Fixed Assets. Load Fixed Assets to the system, perform Fixed Asset Reporting
and monthly file maintenance and processing of journal entries.

(F) Lending Accounting. In accordance with generally accepted accounting
principles, provide daily processing of loans purchased and sold by GMAC Bank as
well as preparation of all necessary journal entries to record these
transactions. Identification of loans on Bank’s balance sheet for elimination
entries. Preparation of journal entries to record loan activity not related to
sales or purchases.

(G) Tax. Prepare for execution, cause to be filed and pay such income,
franchise, personal property or other tax returns and filings of GMAC Bank as
shall be required to be filed by applicable law and/or as governed by agreements
with affiliates. Provide tax planning advice where applicable and prepare tax
accrual information as necessary to satisfy quarterly and annual estimated
payments.

PRICING TERMS :

 

  (A) Accounting AIS. Daily monitoring of transaction feeds, Smartstream system
use, maintenance and user support will be based on a monthly charge of
$3,850.00. Ad hoc reporting preparation and testing and other consulting
services as required will be billed at an hourly rate of $50. This rate includes
salaries of varying staff levels providing services, plus benefits @ 30% divided
by 2,080. The rate will be multiplied by the hours per month worked on behalf of
GMAC Bank.

 

15



--------------------------------------------------------------------------------

  (B) Accounts Payable. Services are priced on a per invoice charge of
$3.25/invoice. This amount is marked up by 10% to obtain the final cost of $3.58
per invoice.

 

  (C) Default. Charges will be assessed for services provided based on an hourly
charge of $50. This rate includes salaries of varying staff levels providing
services, plus benefits @ 30% divided by 2,080. The rate will be multiplied by
the hours per month worked on behalf of GMAC Bank.

 

  (D) Enterprise Reporting Accounting. Charges will be assessed for services
provided based on an hourly charge of $50. This rate includes salaries of
varying staff levels providing services, plus benefits @ 30% divided by 2,080.
The rate will be multiplied by the hours per month worked on behalf of GMAC
Bank.

 

  (E) Fixed Assets. Charges will be assessed for services provided based on an
hourly charge of $50. This rate includes salaries of varying staff levels
providing services, plus benefits @ 30% divided by 2,080. The rate will be
multiplied by the hours per month worked on behalf of GMAC Bank.

 

  (F) Lending Accounting. Charges will be assessed for services provided based
on an hourly charge of $50. This rate includes salaries of varying staff levels
providing services, plus benefits @ 30% divided by 2,080. The rate will be
multiplied by the hours per month worked on behalf of GMAC Bank.

 

  (G) Tax. Charges will be assessed for services provided based on an hourly
charge of $50. This rate includes salaries of varying staff levels providing
services, plus benefits @ 30% divided by 2,080. The rate will be multiplied by
the hours per month worked on behalf of GMAC Bank. PWC or other applicable
professional fees will be passed through to the Bank without mark-up.

 

16



--------------------------------------------------------------------------------

(4) Treasury.

Provide daily cash and treasury management services as directed by GMAC Bank
Treasurer, including daily reserve calculations, loan funding and wire activity
as required by GMAC Bank in the operation of its business; Accurately record and
report the cash position and results of GMAC Bank to Bank management. Provide
short, medium and long term cash forecasting for three-year business model, as
required by GMAC Bank ALCO. Provide necessary information required to complete
quarterly thrift financial report. Assist/advise in interest rate risk analysis
as required by OTS TB 13A; assist in analyzing results with Bank Treasury to
ensure compliance with GMAC Bank’s Asset/Liability Committee guidelines.

 

•  

PRICING TERMS :

 

  1) Third-party direct expenses related to GMACB Treasury activities, including
but not limited to, funding and cash management activities, will be passed
directly to GMAC Bank cost centers without mark-up.

 

  2) Refer to Attachment I, Treasury catalog of services for pricing terms.

 

17



--------------------------------------------------------------------------------

(5) Capital Markets.

 

  (A) Where requested by GMAC Bank, assist in the development and introduction
of new loan products/programs;

 

  (B) At the direction of GMAC Bank, execute trades into the secondary market,
maintain relations with brokerage firms, investment bankers, government agencies
and all other customer relationships as required;

 

  (C) At the direction of GMAC Bank (which direction shall be given within a
reasonable timeframe), negotiate terms for sale/purchase of mortgage loans on
behalf of GMAC Bank with investors, correspondents and/or brokers, as
applicable;

 

  (D) Pursuant to GMAC Bank’s risk management policies, advise GMAC Bank as to
the execution of hedging agreements; monitor and manage the market risk exposure
associated with decline in interest rates and “fallout” risk associated with
GMAC Bank’s mortgage loan programs mutually agreed upon between GMAC Bank and
GMAC Mortgage;

 

  (E) At GMAC’s Bank’s direction (which direction shall be given within a
reasonable timeframe to meet bond Market Association (BMA) deadlines), create
Agency pools using best execution model and deliver pools and settle pools
according to BMA calendar;

 

  (F) Develop and distribute pool/transaction funding detail, sales reports and
wire advises to Finance to record transactions.

 

  (G) GMAC Mortgage to sell and deliver non-conforming loans on behalf of GMAC
Bank (e.g. CRA, home equity) to third-party custodian or whole loan investor.

 

  (H) Obtain market price quotation for Home Equity securitizations from
investment bankers/dealers to support compliance with 23B within thirty
(30) days of trade execution.

PRICING TERMS:

 

  1. Fees for services performed by Capital Markets staffs, at the direction of
GMAC Bank officers will vary from period to period. Cost will be based on the
salaries of the varying staff levels providing the service, benefits at 30%,
occupancy and other direct expenses. The total of these expenses will be marked
up by 10% and divided by 2080 in order to arrive at an hourly rate.

 

  2. Third-party direct expenses related to GMACB securitization activities,
including but not limited to, Investment Banking and legal activities, will be
passed directly to GMAC Bank cost centers without mark-up

(6) Quality Control- Credit

On a monthly basis Quality Control selects a sample of loans to audit from the
total population of funded loans from the previous month for each origination
channel. Agency guidelines require a formal post-closing Quality Control process
and are satisfied with either a random 10% or a statistical sampling
methodology. GMAC Mortgage Quality Control employs a statistical sampling model
that provides a 95% confidence level that findings inferred to the overall
population are accurate to a 2% margin of error over a 12-month period. In
addition to the statistical sample, Quality Control makes additional targeted
discretionary loan selections to address identified trends or other high risk
areas. Quality Control will include a targeted discretionary sample of loans
sold to GMAC bank within the overall sample of loans for each origination
channel.

 

18



--------------------------------------------------------------------------------

Technology - Quality Control employs an audit software application to sample
loans, record and track findings, and report audit results. Cogent Economics
Audit Software, marketed by Cogent Economics. meets the requirements for
statistical sampling.

Audit Procedures - Closed loan post-funding review- performed by Quality Control
tests each audited file for compliance with investor and company loan programs,
underwriting guidelines and policies and procedures as well as fraud detection.
Pre-funded review- performed by Quality Control tests the above.on a targeted
selection of loans prior to funding. Cogent software records, tracks, and
reports audit results.

Audit Exception Follow Up - On a weekly basis, Quality Control reports
significant audit findings to the appropriate origination channels for feedback
and follow up. All business units typically have 30 days to respond (or until
end of audit period which is generally 20 business days) to the findings. Once
responses are received, they are evaluated with any resolved items being noted.
Audit findings with no response after 30 days are considered as concurrence with
the findings.

Reporting - Quality Control issues monthly management reports to report overall
audit results for each origination channel within 60 days of the end of a
production month. Quality Control will prepare a special report for GMAC Bank to
report findings from all origination channel audits of loans sold to GMAC Bank.

Record Retention - Quality Control maintains audit work papers for two years
following the completion of an audit. Management reports are maintained
indefinitely.

 

19



--------------------------------------------------------------------------------

Timing - Pre-funded audits reports will be provided by the 15th of the following
month; Quality Control typically conducts post-funded new loan production audits
on the following time frame:

 

Segment

  

Audit Procedure

  

Timing

  

Time Line

1    Capture funded loan data, analyze funded loan data and select audit
samples.    3 working days following close of month    3rd day 2    Order and
receive selected loan files from Records Management.    4 to 40 working days to
receive requested files    4th day to start, 45thth day to complete 3    Prepare
and audit selected loans    File audits completed within 45 days of the close of
the month. Audit period consists of 20 working days    15th day -45th day 4   
Compile, review and finalize findings including any feedback or response from
channel.    16th day-55th day    55th day 5    Prepare final report and
distribute to channels and Bank management    5 days    60th day 6    Management
response due back to Quality Control    30 days    90th day

• PRICING TERMS:

Quality Control is prepared to deliver the described services at the following
fees:

 

Description of Service

  

Cost per File

Loan file audits and reporting    $95 per file reviewed* Appraisal Review on 10%
of loans audited with appraisals    Actual cost (averages $165 per appraisal
review) Credit reports as needed at the auditor discretion    Actual cost
(averages $3 per single in-file report) Early Payment Defaults1    $95 per file
reviewed * Repurchase Requests    $95 per file reviewed * Special Investigations
   Negotiated as required Special Projects and Reported    Negotiated as
required

 

  * The cost per file is determined using a blend of in-house and outsourced
audits as well as administration costs.

  1 Early Payment Default Reviews are similar to New Loan Production Reviews
except that the Regulatory Compliance segment of the review is replaced with a
review of Servicing Transcripts.

 

20



--------------------------------------------------------------------------------

(7) Quality Control—Compliance

On a monthly basis Compliance Audit & Testing (CAT) selects a sample of loans to
audit from the total population of funded loans from the previous month for each
origination channel. CAT employs a statistical sampling model that provides a
95% confidence level that findings inferred to the overall population are
accurate to a 2% margin of error over a 12-month period. In addition to the
statistical sample, CAT makes additional targeted discretionary loan selections
to address identified trends or other high risk areas. CAT will include a
targeted discretionary sample of loans sold to GMAC bank within the overall
sample of loans for each origination channel.

Technology - CAT employs an audit software application to sample loans, record
and track findings, and report audit results. Cogent Economics Audit Software,
marketed by Cogent Economics, meets the requirements for statistical sampling,
result tracking and reporting for loans tested by the US Residential Finance
Group located in Horsham, PA. Loans tested, tracked and reported by the audit
team in Minneapolis, MN utilize an MS Access database.

Audit Procedures - Closed loan post-funding review, performed by CAT, includes
testing for completeness, accuracy, and validity of the compliance documentation
and data and accuracy of information relied upon throughout the transaction of
the loan. Processes and controls are tested during audit period with any
identified gaps noted for management response and action plan identification.
The Compliance testing processes used to confirm first and second mortgages are
in compliance with all federal and state laws and regulations, including any
applicable agency or investor requirements, policies and procedures as well as
fraud detection.

Audit Exception Follow Up - On a weekly basis, CAT reports significant audit
findings to the appropriate origination channels for feedback and follow up. All
business units typically have 30 days to respond (or until end of audit period
which is generally 20 business days) to the findings. Once responses are
received, they are evaluated with any resolved items being noted. Audit findings
with no response after 30 days are considered as concurrence with the findings.

Reporting - CAT issues monthly management reports to report overall audit
results for each origination channel within 60 days of the end of a production
month. CAT will prepare a special report for GMAC Bank to report findings from
all origination channel audits of loans sold to GMAC Bank.

Record Retention - Quality Control maintains audit work papers for a minimum of
two years following the completion of an audit. Management reports are
maintained indefinitely.

Timing - CAT typically conducts post-funded new loan production audits on the
following time frame:

 

Segment

  

Audit Procedure

  

Timing

  

Time Line

(respective to loan
close)

1    Capture funded loan data, analyze funded loan data and select audit
samples.    3 working days following close of month    3rd day 2    Order and
receive selected loan files from Records Management.    4 to 20 business days
(following loan close) to receive requested files    4th - 45th day 3    Prepare
and audit selected loans    Audits completed within 45 days of the close. Audit
period consists of approximately 20 business days    15th day - 45th day

 

21



--------------------------------------------------------------------------------

4

   Compile, review and finalize findings including any feedback or response from
channel.    16th day - 55th day    55th day

5

   Perform root cause analysis. Discuss root cause and preliminary result
findings with BURMs.    Root cause starts approximately the 16th day – 55th day
Allowing a maximum of one week after all final feedback received from the
origination channels    55th day

7

   Prepare final report and distribute to channels and Bank management    60th
day; allowing 5 days for report preparation    65th day

8

   Management response due back    30 days following final report disbursement
   90th day

 

  •  

PRICING TERMS:

CAT is prepared to deliver the described services at the following fees:

 

Description of Service

 

Cost per File

Loan file audits and reporting   $95 per file reviewed* High cost test
calculator   Incorporated into overall cost Special Investigations   Negotiated
as required Special Projects and Reported   Negotiated as required

 

* The cost per file is determined using a blend of in-house and outsourced
audits as well as administration costs.

 

22



--------------------------------------------------------------------------------

(8) Strategic Sourcing & Procurement; Corporate Real Estate; and Corporate
Security Services.

Strategic Sourcing & Procurement:

Services can be broken out into two distinct process types, Transaction
Processing and Competitive Events. Where requested by GMAC Bank, purchase of
goods and services, negotiate contracts or licenses, interact with vendors and
others as may be necessary or required by GMAC Bank from time to time, subject,
however, to the specific instructions or controls imposed by GMAC Bank.

(A) Transaction Processing is the requisitioning, ordering and fulfilling needs
for goods and

services of a recurring nature, including items such as PC’s and office
supplies.

(B) Competitive Events are requests for goods and/or services, which require
extensive effort to prepare business requirements and negotiate contract
provisions, including pricing and compliance. Where requested by the Bank,
Strategic Sourcing and/or Corporate Real Estate shall negotiatecontracts, leases
and other facility management requirements, deal with vendors, landlords and
others as may be necessary or required by the Bank from time to time, or
desirable for the conduct of its business, subject, however, to the specific
instructions or controls imposed from time to time by the Bank.

Corporate Real Estate:

(A) Provide all necessary services for the management of the Bank’s facilities
in compliance with the tenant’s obligations under any leases to which the Bank
is a party.

(B) Provide oversight to the Bank’s business continuity program, including, but
not limited to: planning, documenting, testing and implementing contingency
plans

(C) Provide tenant services that relate to maintaining the office buildings
occupied by Bank associates at locations including, but not limited to below.
Tenant services include space planning and design, construction management,
guard service 24x7, as required by the Bank, building repair and maintenance,
janitorial services, equipment repair and maintenance, and equipment and
furniture expense.

 

Facility Locations :

   4 Walnut
Grove
Drive,
Horsham
PA    100
Witmer
Drive,
Horsham
PA

(D) Provide on and off-site storage, record retention, record retrieval and
imaging capabilities for GMAC Bank records. Ensure that record retention is in
accordance with OTS guidelines.

Corporate Security:

A. Provide services of a qualified Security Officer (“SO”) and necessary support
staffing to the Bank to support senior management in a matrix reporting role
within the GMAC organization. The SO’s responsibilities include but are not
limited to the following :

• Investigation services for Suspicious Activity Reporting (“SAR’s”)



--------------------------------------------------------------------------------

• Coordination with applicable Federal , State and local law enforcement
officials as necessary.

• Direction Definition, maintaining, monitoring, supporting, and measuring the
overall effectiveness of the security program and activities.

• Ensure that adequate physical and access control security measures exist to
protect the Bank’s associates and assets.

• PRICING TERMS:

Strategic Sourcing & Procurement:

 

  1. Transaction Processing services costs are actual salaries, benefits @30%, a
per-head occupancy and telephone allocation and any other direct cost of
providing this service. The aggregation of which will be marked up by 10%. These
costs will be charged to the Bank on a pro-rata FTE basis, with the number of
Bank FTE’s as the numerator and the number of total enterprise FTE’s as the
denominator.

 

  2. Competitive Events costs are actual salaries, benefits @30%, a per-head
occupancy and telephone allocation and any other direct costs associated with
providing this service. The aggregation of which will be marked up by 10%. The
total costs associated with this service will be divided by the product of the
number of all resources involved in Competitive Events and 2,080 hours. The
result will be a per-hour charge that will be applied to the number of hours
tracked by Strategic Sourcing & Procurement on Bank-only Competitive Events.

Corporate Real Estate:

 

  1. Allocation for occupancy services for Horsham PA sites will be charged to
GMAC Bank monthly on a per square foot basis at prevailing rates, plus utilities
and maintenance services. This rate will be reviewed for accuracy and
reasonableness annually.

 

  2. All third party costs of authorized goods and services supporting GMAC Bank
space requirements are passed through directly to the Bank without mark-up

Corporate Security:

 

  3. For security services, a one-half FTE is assumed to be dedicated to the
Bank’s security needs. Annualized annual salary, benefits, and allocations for
occupancy and telephone are added, divided by 12 to arrive at a monthly amount
and multiplied by one-half to obtain the final administrative services charge to
the Bank.

 

  4. All third party costs of authorized goods and services are passed through
directly to the Bank without mark-up



--------------------------------------------------------------------------------

(9) Legal.

(A) Where requested by GMAC Bank, provide legal analysis and support as may be
necessary or required by GMAC Bank from time to time

(B) Inform and instruct Bank management regarding changes in laws and
regulations affecting GMAC Bank;

(C) Assist GMAC Bank in its corporate governance process; and

(D) Retain and manage outside counsel as appropriate to conduct litigation
and/or provide assistance in other specialized matters.

• PRICING TERMS:

Services will be billed on a per incident/case basis, tracked by the number of
hours worked by the staff attorneys multiplied by an hourly charge of $150. This
rate includes salaries of varying staff levels providing services, plus benefits
@ 30% divided by 2,080.

All direct third party fees/charges related to GMAC Bank activities will be
passed through directly to Bank cost centers without markup.

 



--------------------------------------------------------------------------------

(10) Risk Assessment & Assurance (RA&A).

GMAC Residential and its subsidiaries utilize a risk management process named
Risk Assessment & Assurance {“RA&A”}. The objectives of the RA&A function are to
document, evaluate and rate operational and compliance risks and develop action
plans to close any identified control gaps. RA&A is also responsible for
monitoring and reporting the SOX requirements .

The RA&A process reports to the Bank’s Risk Committee for corporate governance
support for it’s process. The Risk Committee is comprised of a cross-functional
group of senior and mid-level managers from various business units empowered to
evaluate the adequacy of the departmental risk reviews and risk ratings to
insure safety, soundness and compliance of each department under review.

Services to be performed by RA&A

 

(A) The RA&A Department, with approval by the Bank’s Risk Committee, will
identify the assessable unit universe based on a risk model that addresses
various factors affecting the bank’s individual business units, such as
complexity, regulatory oversight, date and rating of last assessment, etc. This
assessable unit universe is then used as the basis for the allocation of RA&A
resources based on overall risk ratings.

 

(B) Work with the Risk Liaison to complete a departments individual Risk
Assessment

 

(C) Identify and document the key risks, controls, gaps and actions plans
revealed through the Risk Assessment or Assurance in the Detailed Matrix

 

(D) Develop control testing and documentation standards to meet SOX
requirements.

 

(E) Conduct follow-up reviews on semi-annual or annual basis as determined by
risk ratings.

 

(F) Provide a quarterly Operations Risk Management Scorecard evaluating the
level of operational and compliance risk for the Bank.

 

(G) Assist in development and tracking of key risk metrics.

 

(H) Create action plans, if appropriate to establish or improve controls.

 

(I) Track and provide monthly report of all RA&A action plans, Internal and
External audit findings and other risk related pending matters. Action plans
associated with self-testing will be reported if risks are significant or are
dependant on IT or another department.

 

(J) Thereafter, RA&A will provide and update to the Bank Risk Committee
regarding the status of the completion of any outstanding action plans. (The
report is also presented to GMAC Residential’s Executive Committee. The Director
of RA&A also reports to the Executive Committee on a quarterly basis to discuss
progress and material risk related matters.)

 

(K) Prepare an Executive Summary of the results of the Risk Assessment to be
presented to the Risk Committee by the Risk Liaison.

 

(L) RA&A will develop a schedule of Assessment or Assurances to be used by Risk
Committee to set up scheduled meetings.

PRICING TERMS:

RA&A charges to GMAC Bank will be for specific Bank legal entity risk
assessments and projects based on the approved business plan and other ad hoc
project statements of work. These charges will include the costs associated with
one bank designated Risk Manager, including salaries

 

26



--------------------------------------------------------------------------------

of additional staff as deemed necessary from time to time and overhead and
general and administrative expense directly attributable to bank assessments.
All costs incurred will be charged quarterly.

 

27



--------------------------------------------------------------------------------

(11) Credit Policy

 

  (A) Create/update product summary matrices;

 

  (B) With the Bank’s consensus, author memos relating to all guideline and/or
Agency changes and updates.

 

  (C) Manage relationships with Agencies (Fannie, Freddie, VA, FHA) on credit
related issues

 

  (D) Submit bank underwriters for FHA/VA underwriting designations;

 

  (E) Provide updates to policy and procedures for all credit related issues;

 

  (F) Maintain underwriting manuals for all product types;

 

  (G) Provide support on loan level underwriting questions; and

 

  (H) Other miscellaneous functions necessary to support and complete the
lending process.

PRICING TERMS:

 

1. Charges will be assessed for services based on an hourly rate of $50. This
rate is based on the typical salary and benefits of an experienced, mid-level
Credit Analyst on an hourly basis, with 10% added for overhead. (Salary data
provided by GMACM’s Human Resources Department).

 

2. Third-party direct expenses related to Bank activities will be passed
directly to the Bank without mark-up.

 

28



--------------------------------------------------------------------------------

Exhibit C

GMAC Bank Policy and Procedure – Affiliate Transactions

 

29



--------------------------------------------------------------------------------

Exhibit B

To Administrative Services Agreement

Confidentiality, Non-Disclosure and Security Requirements

The Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138), as
amended from time to time (the “GLB Act”) and the regulations promulgated
thereunder impose certain obligations on financial institutions with respect to
the confidentiality and security of the customer data of such financial
institutions. This Exhibit B to the Administrative Services Agreement sets forth
the Confidentiality, Non-Disclosure and Security requirements for confidential
information related to customers, including without limitation any “nonpublic
personal information” as defined under the GLB Act and regulations promulgated
thereunder.

 

1. Confidential Information.

 

  (a) For the purpose of this Agreement, the “Discloser” is the party disclosing
its Confidential Information and the “Recipient” is the party receiving and/or
accessing Confidential Information.

 

  (b) For the purposes of this Agreement, “Confidential Information” shall mean
all information related to customers, including without limitation any
“nonpublic personal information” as defined under the GLB Act and regulations
promulgated thereunder in oral, demonstrative, written, graphic or
machine-readable form, whether or not owned or developed by the Discloser.

 

2. Disclosure and Protection of Confidential Information.

 

  (a) Discloser warrants that their disclosure of Confidential Information to
Recipient is in accordance with applicable state and federal laws and the
Discloser’s own privacy policy.

 

  (b) Recipient agrees not to use Confidential Information for any purpose other
than the fulfillment of Recipient’s obligations to the Discloser. Recipient
shall not disclose, publish, release, transfer or otherwise make available
Confidential Information in any form to, or for the use or benefit of, any third
party without Discloser’s prior written consent. Recipient shall, however, be
permitted to disclose relevant aspects of the Confidential Information to its
employees, agents and subcontractors to the extent that such disclosure is
reasonably necessary for the performance of its functions and/or contractual
duties and provided that such disclosure is not prohibited by the GLB Act, and
the regulations promulgated thereunder or other applicable law. Recipient agrees
that it will not use non-public personal information about Client’s customers in
any manner prohibited by the GLB Act. Recipient agrees that it shall remain
fully responsible for any disclosure as set forth in the preceding sentence.
Recipient further agrees to advise Discloser promptly in writing of any
misappropriation, or unauthorized disclosure or use of Confidential Information
which may come to the attention of Recipient, and to take all steps reasonably
requested by Discloser to limit, stop or otherwise remedy such misappropriation,
or unauthorized disclosure or use. If the GLB Act or other applicable law now or
hereafter in effect imposes a higher standard of confidentiality and/or
protection to the Confidential Information, then such standard shall take
precedence over the provisions of this Section.

 

  (c) Recipient will make no more copies of the Confidential Information than is
necessary for Recipient’s use. All copies made, in any medium whatsoever, shall
be covered by the terms and conditions of this Agreement.

 

30



--------------------------------------------------------------------------------

  (d) Each party shall develop, implement and maintain a comprehensive
information security program (the “Security Program”) to protect Confidential
Information that includes administrative, technical and/or physical safeguards
appropriate to such party’s size and complexity and the nature and scope of its
activities in compliance with the GLB Act and regulations promulgated
thereunder. The objective of each such Security Program shall be to (i) insure
the security and confidentiality of Confidential Information, (ii) protect
against any anticipated threats or hazards to the security or integrity of
Confidential Information that could result in substantial harm or inconvenience
to any customer, and (iii) have a program to respond to a security breach and to
notify its customers affected by the breach where required by law or regulation.

 

  (e) Recipient will ensure that any third party to whom it transfers
Confidential Information enters into an agreement to protect the confidentiality
and security of Confidential Information in a manner no less stringent than
required by this Agreement.

 

  (f) Upon request, a party shall provide to the other party information such as
audits or summaries of test results demonstrating the effectiveness of its
Security Program.

 

3. Return of Materials.

 

  (a) All Confidential Information, including copies thereof, shall be promptly
returned to Discloser upon request, except that copies may be retained, if
required, for legal or financial compliance purposes.

 

  (b) Upon termination or expiration of the business relationship and/or
Contract, all Confidential Information, including copies thereof, shall be
promptly returned to such party or destroyed, except that copies may be
retained, if required, for legal or financial compliance purposes and the terms
and conditions of this Exhibit shall continue to apply for the period such
information is retained, notwithstanding any termination or expiration of the
Agreement.

 

  (c) Recipient shall implement and monitor procedures to comply with Fair and
Accurate Credit Transactions Act of 2003 (Public Law 108-159, 111 Stat. 1952),
as amended from time to time (the “FACTA”) and implementing regulations
concerning the safeguarding and disposal of Confidential Information. Such
policies and procedures shall include, but are not limited to, destroying
records and files containing Confidential Information. All such paper records
will be shredded and all electronic or digital records and files will be erased
or otherwise rendered unreadable in a way that prevents records and files from
being practically read or reconstructed. Recipient will provide Discloser with
all information that Discloser reasonably requests regarding the disposal of
records and files containing Confidential Information including, but not limited
to, relevant portions of Discloser’-s information security policies and
procedures.

 

31



--------------------------------------------------------------------------------

GMAC Bank

Information Technology Infrastructure Operations

Service Agreement

Version 1.0

February 21, 2003

 



--------------------------------------------------------------------------------

GMAC Bank IT Service Agreement

Table of Contents

 

1

   INTRODUCTION          3    1.1    PURPOSE AND
SCOPE  
    3

2

   IT
OPERATIONS
SERVICES
STRATEGY      4    2.1    IT OPERATIONS
SERVICES
OBJECTIVES  
 
    4    2.2    SERVICE
CATEGORY
SUMMARY  
 
    5    2.2.1    Essential Services
Category  
    6    2.2.2    Production Services
Category  
    6    2.2.3    Mission Critical
service category  
    6

3

   DESCRIPTIONS
OF IT
OPERATIONS
SERVICES      7    3.1    CLIENT SERVICE
MANAGEMENT  
    7    3.1.1    Customer Support
Services
   
(IT Service
Desk)   7    3.1.2    Service Management     7    3.1.3    Request Management
   
(IMAC) Services   8    3.1.4    Desk-side Support
Services  
    8    3.2    COMPUTING
SYSTEMS
MANAGEMENT  
 
    9    3.2.1    System Status
Monitoring  
    9    3.2.2    Application
Monitoring  
    10    3.2.3    Capacity Management     10    3.2.4    System DBMS
Monitoring  
    11    3.2.5    Performance
Management  
    11    3.2.6    Printer Definition and
Queue Management  
    12    3.2.7    Workload
Management  
    12    3.3    HARDWARE
CONFIGURATION
MANAGEMENT  
 
    12    3.3.1    Hardware Support and
Maintenance  
    13    3.3.2    Hardware Upgrade &
Refresh Services  
    13    3.3.3    Local High-
Availability Support  
    13    3.4    IMPLEMENTATION,
INTEGRATION &
TESTING  
 
    13    3.5    SECURITY
MANAGEMENT  
    14    3.5.1    Data Protection
Services  
    14    3.5.2    User ID Maintenance
and Password
Issuance  
 
    14    3.5.3    Internal/External
Threat Protection  
    14    3.5.4    Application File
Resource Controls  
    15    3.5.5    Audit Compliance
Services  
    15    3.5.6    Incident and
Compliance
Management  
 
    15    3.5.7    Security Awareness     15    3.5.8    Physical Security
Services  
    16    3.6    SOFTWARE
CONFIGURATION
MANAGEMENT  
 
    16    3.6.1    System Product
Installation and
Problem Resolution  
 
    16    3.6.2    Web Support     16    3.6.3    System Software
Maintenance  
    17    3.6.4    Software Refresh     17    3.6.5    Custom Product
Support  
    17    3.6.6    Local High-
Availability Support  
    18

4

   DESCRIPTIONS
OF IT
NETWORK
SERVICES      19    4.1    NETWORK
SERVICES  
    19    4.1.1    Dial-up Networking     19    4.1.2    Firewall     19   
4.1.3    FTP – File Transfer
Protocol  
    19    4.1.4    IDS – Intrusion
Detection System  
    19



--------------------------------------------------------------------------------

     4.1.5    IP Address Management    19    4.1.6    RADIUS - Remote
Authentication Dial In User
Service    19    4.1.7    Routers    20    4.1.8    SONET    20    4.1.9   
Switches    20    4.2    WEB SERVICES    20    4.2.1    Websense    20    4.2.2
   CacheFlow    21    4.2.3    VPN – Virtual Private
Network    21    4.2.4    Foundry ServerIron
Switches    21

5

   DESCRIPTIONS OF IT TELECOMMUNICATION SERVICES    22    5.1   
TELECOMMUNICATIONS    22    5.2    ADDITIONAL
TELECOMMUNICATION
SERVICES    22    5.2.1    Videoconferencing    22



--------------------------------------------------------------------------------

GMAC Bank IT Service Agreement

1 Introduction

1.1 Purpose and Scope

The purpose of this document is to provide descriptions of the IT services that
GMAC Residential IT Operations, or its approved vendor(s), will provide to
assist GMAC Bank in supporting their application and computing platforms.

Services are described, but are not intended to assign or commit IT Operations
to specific, service metrics, or service levels.

In the context of this document, “mid-range” applies to all Windows NT/2000,
HP-Unix, and Sun (Unix) server platforms.

Where requested by GMAC Bank, provide internal information technology services
necessary for the operation of GMAC Bank’s business and, in connection
therewith, purchase and maintain computer hardware, software, databases and all
computer networks necessary to permit GMAC Bank to conduct its activities in a
professional manner and service its clients and others with whom it may deal.
GMACR represents and warrants to GMAC Bank that all of the data and other
information obtained by GMAC Bank from its clients or others with whom it deals
shall be held in strict trust and confidence and shall only be accessible by
persons engaged in the operation of GMAC Bank’s business, unless otherwise
specifically consented to in writing by GMAC Bank. GMACM acknowledges that a
high level of confidentiality is necessary in order for GMAC Bank to compete
effectively for clients and to have its reports acceptable to financial
institutions and others for whom they are intended. GMACM will, therefore,
secure such information and data within GMAC Bank’s information system so that
it will not be accessible by unauthorized persons.

 

GMAC Bank IT Service Agreement 05/08/09    Page 3 of 23



--------------------------------------------------------------------------------

GMAC Bank IT Service Agreement

 

2 IT Operations Services Strategy

GMAC IT Operations services are designed to address most corporate needs for
Information Technology to support the GMAC Bank. The three service categories
are designed with different business profiles in mind, as described in the
following table. GMAC Bank has applications and business platforms that fall
into each of the three categories described below.

2.1 IT Operations Services Objectives

 

    

Essential

  

Production

  

Mission Critical

Category

Profile

   Systems for development and basic services.    Vital, departmental and
corporate support systems    Production systems critical to support
business-to-customer applications.

Application

Profile

  

Stable, predictable

growth

   Corporate and departmental applications for Accounting, Payroll, ERP,
reporting, mail, and document management.    Core systems for Mortgage, Home
Services, Banking, and financial services. Customer facing systems for web
access, communications, and customer support.

Service

Support

Coverage

  

Business Hours,

Monday-Friday

  

Monday-Friday,

8 AM to 8 PM ET

  

Onsite during Business Hours, Monday-Friday.

On-call support 24x7.

System

Availability

  

Availability scheduled by application development teams

 

Backup system is not required. Test and development systems may be used for
recovery.

  

98% availability of planned uptime

 

Fail-over systems available in warm standby configuration. Model or Test systems
may provide hardware backup.

  

99.5% availability of hours of service monthly

 

Local high-availability configurations required.

Identical configured system provides automatic fail-over or hot standby.

Operations

Support

  

Business Hours,

Monday-Friday

  

Onsite Operator and Systems Administration

Monday-Friday

0800-1700

On-call support 24x7

  

Onsite Operator and Systems Administration

Monday-Friday,

0800-1700

On-call support 24x7

Typical

Recovery

Objective

   Less than 48 hours, if failure during business hours    Less than 8 hours   
Less than 4 hours

 

GMAC Bank IT Service Agreement 05/08/09    Page 4 of 23



--------------------------------------------------------------------------------

GMAC Bank IT Service Agreement

 

  2.2 Service Category Summary

The various available IT Operations services are summarized in the table below.
The first column lists service objectives for the Essential services category.
The second column, Production support services, includes all services provided
in the Essential list, as well as the additional services listed in this column.
Services in the Production category may be customized by the creation of
specific service level agreements between IT Operations and GMAC Bank. The third
column lists Mission Critical services, which include all services provided in
the Essential and Production, as well as additional services defined by specific
service level agreements between IT Operations and GMAC Bank.

 

    

IT SERVICE OFFERINGS FOR SERVICE CATEGORIES

    

Essential

  

Production

  

Mission Critical Production

Systems Support Services   

•        Implementation, Integration & Test

•        Systems Management

•        - System status monitoring

•        - Compute operations automation

•        - System backup and recovery

•        • Software Configuration Management

•        - System product installation

•        - System problem resolution

•        - System software maintenance

•        - Upgrade services

•        • Hardware Configuration Management

•        - Hardware support and maintenance

•        - Upgrade services

•        • Security Management

•        - Data protection software services

•        - User ID & Password issuance

•        - Physical security services

•        - Internal/external threat protection

•        - Application resource controls

•        - Audit compliance services

•        - Compliance reporting

•        - Incident reporting

  

•        • All Essential Systems Services

•        PLUS +

•        • Systems Management

•        - System DBMS monitoring

•        - Capacity management

•        - Performance management

•        - Printer and queue management

•        • Software Configuration Management

•        - Upgrade services

•        - System database (DBMS) support

•        • Hardware Configuration Mgmt

•        - Upgrade services

•        - Supplier service level mgmt

  

•        • All Production Systems Services

•        PLUS +

•        • Systems Management

•        - Application monitoring

•        • Software Configuration Management

•        - Refresh services (early adoption)

•        - Custom product support

•        - Local high-availability support

•        • Hardware Configuration Management

•        - Local high-availability support

•        • Disaster Recovery

Professional Services   

•        • Client Service management

•        - Request management

•        - Business hours operational support

•        - Change management

•        - Problem management

•        - Service level management

•        • Business continuity

•        - Off-site tape storage

  

•        • All Essential Professional Services

•        PLUS +

•        • Client Service Management

•        - Multi-site request coordination

•        - Continuous operational support

•        - Standard service reviews & reporting

•        • Business continuity

•        - Documented recovery action plan

•        - Disaster recovery testing

  

•        • All Production Professional Services

•        PLUS +

•        • Client Service Management

•        - Global request coordination

•        - Custom service reviews and reporting

•        - Annual system/application audit

 

GMAC Bank IT Service Agreement 05/08/09    Page 38 of 23



--------------------------------------------------------------------------------

  2.2.1 Essential Services Category

This category is designed for stable business applications with minimal
requirements for change, and slow/predictable growth and emerging test and
development applications. As such, the underlying technology infrastructure is
stable hardware and software configurations with minimal infrastructure
redundancy and controlled, managed costs.

Systems supported in the Essential Services Category receive the minimal level
of services that IT Operations can provide to ensure operational reliability and
stability for the business units and their application platforms.

 

  2.2.2 Production Services Category

The services provided in the Production Services Category are designed for
vital, departmental and corporate support systems and applications that are
critical to a business enterprise.

This section provides a description of the IT support included in the Production
Services Category. The IT support services described are the required services.

 

  2.2.3 Mission Critical Service Category

The Mission Critical service category was designed for the GMAC Residential
enterprise’s most mission-critical systems, which require a customized
infrastructure design, implementation, and operation environment due to business
requirements for application reliability, availability, and scalability. In
addition to the services provided in the Production category, the Mission
Critical Service Category provides support for complex software and hardware
configurations. This is to provide high availability for business-critical
processing requirements.



--------------------------------------------------------------------------------

GMAC Bank IT Service Agreement

 

3 Descriptions of IT Operations Services

The following is a description of the services that GMAC Residential IT
Operations, or its approved vendor(s), will provide to assist GMAC Bank in
supporting their application and computing platforms.

3.1 Client Service Management

Client Service Management consists of customer support services (IT Service
Desk), Service Management, IMAC Request Management, and Desk-side Support. In
addition, operational support coverage, problem management, and change
management processes are included.

 

  3.1.1 Customer Support Services (IT Service Desk)

Customer Support Services provides a single point of contact for reporting and
resolving all IT application and desktop support issues. An established problem
management process is used to identify and track all problems and the details of
actions taken in response to support issues. This process ensures timely
communication of the status and corrective actions. Each support problem is
assigned a priority based on the severity of the problem.

IT Service Desk support is obtained through toll-free and local voice and/or
e-mail. The IT Service Desk provides routine customer and end-user support
between 8:00 AM and 8:00 PM ET. Emergency service failure coverage is provided
24 hours, 7 days.

IT Customer Satisfaction is measured through quarterly surveys distributed to
the organization. Initiatives are sponsored as a direct result of customer
feedback to improve service and delivery.

 

  3.1.2 Service Management

Service Management provides for the facilitation and general support of GMAC
Bank enterprise-wide IT Service Failure Management, Crisis Management, and
Change Management. Service Management processes provide numerous interfaces for
IT interaction with the Business Units at every level, from end-user to the
executive management.

 

  3.1.2.1 Change Management

Change management utilizes a formal change management process to control changes
to the computing platform, network, and infrastructure environments. The IT
change management process ensures the proper planning, analysis, communication,
and scheduling of hardware, system software, and environmental changes.

Services include:

a) Processes to ensure standard procedures and methods for all changes.

b) Documentation of scheduled changes and status.

c) Assessing the aggregate impact of all changes in a given time period that
have a specified risk level.

d) Manage lead-time requirements for all change scheduling.

e) Risk assessment of proposed changes including review of change complexity,
dependencies, duration of the change, ease of recovery, potential impact and
feasibility of the proposed implementation date.

f) Managing approval or rejection of proposed changes according to established
process.

g) Confirmation of all required testing to enable successful implementation of
changes

 

GMAC Bank IT Service Agreement 05/08/09    Page 7 of 23



--------------------------------------------------------------------------------

  3.1.2.2 Service Failure Management

GMACR-IT recognizes the importance of quickly detecting, communicating, and
resolving operational service issues. As part of the IT problem management
process, service failure management tracks all service disruptions impacting
GMAC Bank IT operations and service delivery. IT uses a process that details the
actions to be taken in response to operational issues. This process ensures
timely communication of the service failure events, severity level
determination, resolution status, and corrective actions taken to restore
service.

Service Failure Management includes:

a) Problem management tools and processes for the management of all problems and
preventive actions from problem identification through closure, to include
problems with systems, processes, and procedures.

b) Preparation and communication of impact statements documenting the cause of
the problem, efforts to temporarily correct the problem, root cause analysis and
the follow up steps.

c) Escalation of any problems exceeding response threshold based on severity of
the problem.

d) Facilitation of a formal crisis management process focused on expediting the
resolution and restoration of significant/high impact service disruptions to the
business.

Functions of the Service Failure Management processes include:

a) Escalation and monitoring of service failures

b) Evaluating troubleshooting efforts and redirecting as necessary

c) Daily and weekly enterprise-wide meetings to address Service Management
issues

d) Daily and weekly Service Failure reports

e) Maintaining the IT Escalation Document

f) Maintenance of Service Management Documentation

g) After-hours coverage by on-call staff

 

  3.1.3 Request Management (IMAC) Services

Request management services include the coordination of receiving and processing
IMAC (Installation, Move, Add, or Changes) requests for voice and data equipment
and associated peripherals. Examples include requests for PC hardware
installations, adding/deleting telephone extensions, and completing workstation
moves.

Services include:

a) Facilitating the receipt and execution of requests

b) Understanding of request requirements to ensure deliverables and timeframes
are being met.

c) Communicating issues, concerns, and request schedules

d) Tracking purchase requests

e) Coordinating new loan officer information

 

  3.1.4 Desk-side Support Services

Desk-side services encompass support of all GMAC Bank workstation equipment that
includes PC’s, telephones, and associated peripherals. Services include response
and resolution to desktop incidents reported through the IT Service Desk and
support of IMAC requests through Request Management.

Services include:

a) Installations, moves, additions, and changes of telephony equipment such as:
changing telephones and features, installing new telephone sets and lines,
moving telephones, removing and disconnecting telephone sets and lines, adding
voice mail boxes, and changing voice mail features.

b) Installations, moves, additions, and changes of desktop hardware and
peripherals.

c) Workstation investigation, analysis, and resolution of desktop problems

d) Management and coordination of mail-in/on-site hardware repair and
restoration of faulty or malfunctioning components to restore to operational
status

e) Installation and testing of workstation equipment



--------------------------------------------------------------------------------

  3.2 Computing Systems Management

Systems management is the processes and procedures for monitoring, evaluating,
and reviewing the compute operations to ensure operational requirements are met.
These services include Server Administration, Server Operations, system
monitoring, workload automation, management of application and infrastructure
systems, and business continuity.

 

  3.2.1 System Status Monitoring

The system status monitoring service provides the operational support processes
and procedures required for monitoring midrange compute environments for the
delivery of a stable, reliable functional environment that meets client business
and operational requirements.

Services include:

a) Performing systems operation functions such as power on/off, start/stop/reset
device intervention.

b) Performing system consoles monitoring and associated actions.

c) Monitoring environmental controls, where possible and taking actions based on
detected problems or issues.

d) Co-ordination with suppliers, where possible, to resolve compute environment
problems.

Business Continuity

Business continuity services include planning, testing and support processes for
the recovery of the operating environment due to a site disaster. Business
continuity, also referred to as contingency planning, recovery planning,
business resumption planning, or disaster recovery planning, includes documented
recovery plans, off-site storage of backup and recovery media, annual disaster
recovery drills, and electronic data recovery services. These services are
provided in concert with the GMAC Residential Corporate Business Continuity
Department and with Business Units and data owners.

 

  3.2.1.1 System Backup and Recovery

System backup and recovery services provide operational support and management
processes to meet operating system and related system software requirements for
data availability, accessibility and retention.

Services include:

a) Monitoring, verification and escalation of issues as necessary for operating
systems and related system software backups and authorized restores

b) Operational support processes for performing operating system and related
system software recoveries as required to resolve software and hardware problems

c) Operational support processes for managing manual and automated tape mounts.

d) Adjustment of data backup and restore plans as new components are added to
the system or availability requirements change.

e) Maintenance of the tape library to ensure the integrity of the media and
storage location to include scratch and foreign tapes

f) Media maintenance including media reliability evaluation and aging and
replacement processes.

g) Co-ordination of the procurement of expendable supplies (tapes, cleaning
supplies, etc)

h) Off-site media storage for retention and recovery.

 

  3.2.1.2 Off-site Tape Storage

Off-site tape storage service includes the support processes necessary to store
data in a secure offsite location for recovery purposes. Retention of backup
tape volumes will be in accordance with GMAC Policies and Procedures and as
directed by GMAC Residential Tape and File Retention Policies.

Services include:

a) Tape handling to prepare tapes for shipment to the off-site tape vault

b) Providing offsite vault storage for backup and recovery media



--------------------------------------------------------------------------------

c) Transporting of backup and recovery media to and from the vault

d) Providing a mechanism for specifying which tapes are to be sent or returned
from the vault.

e) Annual audit of off-site storage location and tape storage.

 

  3.2.1.3 Recovery Plan Documentation

The production business continuity service maintains a plan for recovering the
midrange operating system and related system software. IT will work with the
business units to define the appropriate software recovery plans. The plans can
be tailored to the solution, defining the backup schemas, critical components,
and test plans based on the specific workload.

Services include:

a) Maintaining documented recovery procedures for restoring the operating system
and related system in the event of a disaster.

b) Annual review of midrange environment to ensure that the operating system
data backup and off-site storage rotation schedules meet recoverability
objectives.

 

  3.2.1.4 Disaster Recovery Testing Service

This service provides full testing of the documented recovery action plans.
Testing verifies that the Business Continuity/Disaster Recovery Plan meets
business requirements. It can also be used to evaluate how well the recovery
plan integrates with the various other service providers to provide timely
recovery from a disaster. When requested, network connectivity, the application
team, and a sub-set of the end-user base may be involved to test the ‘recovered’
environment. After each test is complete, IT Operations and Corporate Business
Continuity representatives identify any deficiencies encountered.
Lessons-learned evaluations are used to recommend enhancements and additions to
the recovery plans, if required to meet business application recovery
objectives.

Services include:

a) Annual recovery testing for all Mission Critical applications.

b) Restoring the operating environment from the data backups.

c) Verifying and testing operating environment functionality.

d) Escalation to application team and end user base for testing time as
required.

e) Disengagement of the operating environment software from the recovery site.

f) Providing annual drill report to include recommendations on procedural
changes that can make data restoration time frames more cost effective while
meeting realistic recovery requirements.

 

  3.2.2 Application Monitoring

The Application Monitoring services provided by IT Operations supplements the
application monitoring functions of the IT Application Support and Business Unit
support organizations. Application Monitoring service provides automated
monitoring and failure detection for pro-active service level management.

Application Monitoring Services include:

a) Configure, install and test systems monitoring agents for use in application
platform performance and capacity management.

b) Configure, install, and test, system management automation agents.

c) Monitoring and managing the application operating environment and support
infrastructure.

 

  3.2.3 Capacity Management

Capacity management services include: the planning for and monitoring of system
usage and capacity, both short-term and long-term, forecasting resource
requirements, and analyzing and reporting resource trends. The IT capacity
management processes use metrics and reports that will enable a clear
understanding of overall performance and trends. IT uses this information during
decision-making reviews and on-going trend analysis to make recommendations to
the IT Architecture and Design organization. These services enable greater
efficiency and reduce consumed computer resources.



--------------------------------------------------------------------------------

Services include:

a) Resource usage analysis including tracking, trending and graphically
illustrating resource usage by CPU, memory, I/O, storage, and tape consumption.

b) Providing standard utilization and trending reports plus analysis to
understand changing resource usage and apply to anticipate future needs.

c) Capacity modeling to project the effects of new business and workload
changes. IT performs capacity modeling on an “as needed” basis such as, when new
client business or application growth is anticipated, when substantial changes
to existing business are anticipated or when substantial configuration
(hardware/software) changes are performed within the systems.

 

  3.2.4 System DBMS Monitoring

The DBMS monitoring services provided by IT Operations supplement the DBMS
monitoring functions of the IT Application Support/database administrators.

IT Operations DBMS Monitoring Services include:

a) Providing monitoring to ensure DBMS availability following established start
and stop times

b) Manipulating operating system resources to meet defined schedules and or
requests from the IT Applications Support/DBA organization and Business Units.

c) Monitoring DBMS platforms and infrastructure to detect potential problems and
ensure that service and performance level objectives are achieved.

 

  3.2.5 Performance Management

The Performance Management processes include defining reasonable and measurable
performance metrics, documenting performance-monitoring methods, and
implementing the monitoring activities and reporting results.

Performance management services include the support processes that collect,
monitor, and analyze system performance information, including CPU utilization,
I/O activity, disk usage, and memory utilization. As needed, performance changes
are implemented according to the change management process to modify the
configuration and tune the system to optimize the effectiveness and efficiency
of the midrange environment.

Services include:

a) Maintaining operating system parameters to manage performance and workload
throughput.

b) Managing exception thresholds for the operating system and major components
to assist in establishing monitoring alerts.

c) Monitoring real time performance using system management tools to resolving
system resource and performance problems.

d) Collection of performance data dynamically to assist in problem
determination.

e) Analyzing historical performance data to isolate or identify potential
performance issues.

f) Recommending workload allocation changes to resolve performance problems.



--------------------------------------------------------------------------------

  3.2.6 Printer Definition and Queue Management

Printer Definition and Queue management services provides the support and
processes as required to define printers to the systems and to manage print
queues to resolve problems in the queues through purging and resetting print
jobs and queues. Problems are reviewed and actions taken as required in
accordance with the problem management procedure. Manual manipulation of print
jobs within the queue is not included.

Services includes:

a) Printer definition processes

b) Management of throughput of print queues

c) Problem resolution to include resetting or purging jobs and/or switching to
backup processes, as needed.

 

  3.2.7 Workload Management

This function provides workload management services to include support for batch
scheduling and batch monitoring to ensure production batch cycles complete in
required time frames.

 

  3.2.7.1 Batch Scheduling

Batch scheduling involves the activities associated with defining and
maintaining the execution requirements of an application’s batch processing. The
objective of production batch scheduling is that all pre-defined application
cycles execute in the proper sequence with cycle completion realistically
scheduled within the defined processing windows.

Services include:

a) Maintaining a list of all batch-processing schedules.

b) Performing day-to-day maintenance and operational support of batch
processing.

c) Performing additions, changes, or deletions to the scheduled batch workload
as requested by application support, database administrators, and server
administrator personnel

d) Assisting the application team in performing batch scheduling or cycle flow
problem determination.

 

  3.2.7.2 Batch Monitoring

Batch Monitoring provides the support processes necessary to monitor application
batch cycle and in the event of abnormal termination restart the execution of
the scheduled batch processing based on pre-defined instructions or escalate to
the application team as necessary. The batch monitoring services does not
include monitoring the execution of end user submitted jobs.

Services include:

a) Monitoring resource availability, abnormal termination, and cycle start and
end times for scheduled batch processing.

b) Performing or assisting the application team in performing production batch
restarts and reruns

c) Assisting the application team in resolution of abnormal termination due to
system abnormalities.

 

  3.3 Hardware Configuration Management

Hardware Configuration Management provides services for installing and
maintaining the compute configurations to meet changing requirements for compute
resources and maintains the configuration plan to meet business requirements.



--------------------------------------------------------------------------------

  3.3.1 Hardware Support and Maintenance

Hardware support provides the support services necessary to enable compute
equipment to be installed, maintained, and operational based on a stable compute
platform. Hardware maintenance provides the support services necessary to enable
compute maintenance based on a stable compute platform.

Services include:

a) Maintaining installed hardware base

b) Providing hardware problem resolution, including interfacing with hardware
suppliers for problem isolation and resolution.

c) Monitoring midrange compute hardware, including processors, storage, and
peripherals for malfunction. Escalating hardware-related malfunctions to the
supplier for resolution.

d) Supporting change management and hardware support processes, including
coordinating supplier requirements, to allow suppliers to execute midrange
compute hardware maintenance processes.

e) Managing midrange hardware maintenance requirements based on the
manufacturer’s recommended schedule.

f) Coordinating and providing installation support hardware corrective
maintenance requirements with suppliers.

g) Maintaining documentation of hardware configurations, including equipment
placement, cabling, fiber, and connectivity details.

 

  3.3.2 Hardware Upgrade & Refresh Services

The Essential service includes hardware upgrade services for replacing existing
hardware components.

Services include:

a) Planning and installation coordination, including hardware shipping and
receiving of midrange compute hardware and environmental equipment.

b) Updating documentation of hardware configurations, including equipment
placement, cabling, fiber, and connectivity details as hardware configurations
are upgraded and/or replaced.

 

  3.3.3 Local High-Availability Support

Local high-availability services provide the processes and support staff to
support redundant server and storage configurations that are clustered together
in the same physical site to support continuous availability requirements.

Services include:

a) Managing the platform solution configuration requirements to meet
availability requirements and remove single points of failure from the compute
configuration.

b) Subject matter expertise to manage and monitor the operational environment.

c) Coordinating supplier non-disruptive maintenance processes to ensure the
integrity of the hardware components of the compute configuration

 

  3.4 Implementation, Integration & Testing

Implementation, Integration and Test services include the start-up activities
necessary to support a new compute environment, or a complete replacement of an
existing compute environment. These services include obtaining, assembling,
deploying, installing, customizing and tuning products; performing integration
and acceptance testing; and preparing for ongoing production support services.

Services include:

a) Review of implementation requests and compute platform solution designs to
verify understanding of the requirements.

b) Interaction with network providers to ensure proper integration of server
platform configurations and the network requirements.



--------------------------------------------------------------------------------

c) Validation of hardware and system-level software product selections (such as
the operating system, and non-application software) is obtained.

d) Resolution of support issues or implementation concerns through the change
management process.

e) Installation and configuration of system-level software according to the
requirements defined in the platform solution design.

f) Final reviews of the implementation to ensure the requirements have been met.
Based on the final review, a production implementation go-live date is
determined. Full support of IT Operations services begin at implementation.

 

  3.5 Security Management

Security Management services includes the support processes necessary to provide
information security for the corporation’s customer and associate data. Security
processes, policies, and practice will be in accordance with the GM Information
Security Policy and Practices (ISP&P). The range of security management services
includes the support processes necessary to provide security for the client and
associate data.

Security Management Services include:

a) Data protection services

b) User ID maintenance and Password issuance

c) User problem resolution

d) Internal/external threat protection

e) Incident and compliance management services

f) Application file resource controls

g) Security Awareness

h) Physical security support

 

  3.5.1 Data Protection Services

Data Integrity protection services utilize processes to ensure controlled user
access on each system.

Data Protection Services include:

a) Processes and procedures to maintain base operating system data integrity
protection software product options.

b) Identification and implementation of software parameters to meet the security
policy requirements as available on the specific operating system environment.

c) Security event monitoring and reporting.

d) Intrusion detection.

 

  3.5.2 User ID Maintenance and Password Issuance

This service provides associates and vendors with processes and procedures to
maintain unique user identification (IDs) and password control access into the
GMACR environment. The security administrator will process requests submitted by
an authorized user for access to the system and applications. The user is
responsible for maintaining and changing their password in accordance with the
IT security policy.

User ID and Password Services include:

a) Processing authorized requests to create, delete or change a user ID from an
authorized submitter.

b) Provides the avenue to receive and respond to user problems in the areas of
sign-on difficulties, password resets, and Logon/Login/Sign-on assistance.

 



--------------------------------------------------------------------------------

  3.5.3 Internal/External Threat Protection

This service for all platforms, including NT and UNIX, entails the proactive
monitoring of resources as well as the assessment of government and vendor
bulletins, hot fixes, and patches (e.g., CERT, CIAC, FDIC, FFIEC, OTS,

OCC) to identify any system vulnerabilities that may lead to a security threat.
IT determines the severity of vulnerability based on requirements and determines
whether to implement the level of control required to mitigate risk or to accept
the risk. If extensive implementation requirements must be met in order to
mitigate risk associated with a new vulnerability this will be communicated to
the client.

Internal/External Threat Protections Services include:

a) Providing processes and resources to review government, operating system
vendor and security product vendor bulletins, hot fixes and patches

b) Scan computing environments connected to the GMAC Bank and Residential
networks on a regular basis to ensure platform access controls meet security
policy standards. This includes all GMAC Bank and GMACR voice and data networks.

c) Investigate the source and extent of incident and assist customer in their
investigation efforts.

d) Co-ordinate incident control, investigation and response, and communication
to internal and external parties.

e) Co-ordinate virus control, investigation and response, and communication.

 

  3.5.4 Application File Resource Controls

The service includes the installation of any required software tools, setting up
access parameters and on-going support required to create and maintain
application resource controls for the computing environment in accordance with
any corporate or application team requirements.

Services include:

a) Providing processes to secure application files according to authorized data
profiles submitter specifications submitted with appropriate management
approvals.

b) Receiving and responding to user problems in the areas of file access
difficulties and security violations.

 

  3.5.5 Audit Compliance Services

Audit compliance services provide the support processes and procedures to
routinely review, measure, and maintain computing system compliance to GMAC
audit compliance standards. The centralized auditing staff applies subject
matter expertise to ensure objective assessment of site-supported processes and
procedures.

Audit Compliance Services include:

a) An annual assessment of system installation controls to maintain secured
operating processes and procedures.

b) Compliance reports to provide observations, recommendations and required
actions to maintain conformance to GMAC standards.

c) Provide coordination for scheduled computing systems audits.

 

  3.5.6 Incident and Compliance Management

Incident and compliance management provides the ability to detect, contain,
investigate, and respond to unauthorized and damaging events as well as monitor
and assess conformance to policy and standards. It is the responsibility of the
data owner to review incident and compliance management reports.

Services include:

a) Monitor exception reporting of systems events to identify incident
occurrences.

b) Monitor and report logged or audited access to a resource.

c) Monitor and report attempted access to a protected resource.

d) Monitor and reporting password violation attempts.

e) Policy enforcement and counseling.

f) Assist in client audits with items related to incident and compliance
management services.



--------------------------------------------------------------------------------

  3.5.7 Security Awareness

Security awareness provides the ability to educate associates in protection of
company resources.

Services include:

a) Development and implementation of information security awareness program.

b) Policy enforcement and counseling.

c) Security alerts and communications to end-users (web, e-mail, etc.).

d) Provide monthly security reports to management.

 

  3.5.8 Physical Security Services

GMAC Residential IT physical security services include controlling access to the
GMAC Residential GMAC Bank locations. Authorized employees are assigned
electronically encoded fobs that allow access to the employees general work
area. Areas requiring additional security, such as equipment control rooms and
raised floor areas have more restricted access controls.

Services include:

a) Maintaining secure database of access authorizations by user

b) Review and follow-up of any physical security violations

c) Security personnel available 24 X 7. Onsite support is provided during normal
business hours. Security staff is available on-call during non-business hours.

 

  3.6 Software Configuration Management

IT provides software support and installation to midrange compute environments.
Software configuration management service provides and maintains software for
the operating environment including operating system software and related system
software.

 

  3.6.1 System Product Installation and Problem Resolution

System product installation and problem resolution provides the operational
processes necessary to maintain a stable operation environment in order to meet
client operational requirements.

Services include:

a) Planning, installation and upgrade of system-level software (such as the
operating system, and other non-application software)

b) Problem resolution including problem determination, interface and escalation
with third-party suppliers as required correcting system component problems.

c) Participation in the identification of system problems including connectivity
and associated network problems.

d) Inventory and tracking of system-level software components and changes.

e) Performing basic operating system software tuning as required to maintain
day-to-day operations.

 

  3.6.2 Web Support

Provide web page design support, maintaining links to other GMACM related web
sites, including but not limited to GMACMortagage.com, ditech.com, and
GMFamilyFirst.com. Ensure that appropriate security measures are taken when
information is exchanged between web sites and that applicable policies and
procedures are adhered to.



--------------------------------------------------------------------------------

  3.6.3 System Software Maintenance

The system software maintenance services provide ongoing maintenance and support
for industry current operating platforms, and provide preventative software
maintenance services on a periodic basis.

Services include:

a) Reviewing supplier product status and maintenance information to identify
current version information and potential problems reported by other users.

b) Installation of preventative maintenance to supported system software
products to prevent known problems from impacting the operating environment.

c) Provide communication to application providers for planned changes in product
functionality that may impact application support when system software
maintenance is applied.

d) Implementing a permanent corrective action with appropriate monitoring
procedures to ensure software faults are eliminated from the operating
environment.

 

  3.6.4 Software Refresh

The Essential Services includes operating system and related system product
installation and upgrades necessary to support application and product
development.

Services include:

a) Planning, installation and support of operating system and related system
software.

b) Research and resolution of software compatibility issues allow migration from
the current suite of products to the upgraded products and releases.

c) Identifying software changes that may impact applications and providing
information for the application providers to create a test plan if necessary to
ensure changes in software functionality do not adversely impact an application.

d) Designing the necessary back-off processes to restore to the former operating
environment in the event of unforeseen problems.

 

  3.6.5 Custom Product Support

IT integrates and supports a completely customized set of products as defined by
the business unit and technology planners. This set of products is fully
integrated into operating platform category for installation.

Services include:

a) Support of custom designed solution of system related vendor products (custom
product set) as selected by business units (i.e. GMAC Bank) and technology
planners.

b) Planning, installation, integration and upgrade of the custom product set

c) Problem resolution including problem determination, interface and escalation
with third-party suppliers for the custom product set.

d) Installation of corrective and preventative maintenance to product set.

e) Inventory and tracking of custom product set components and changes.

f) Software refreshes as required to allow early adoption or maintain currency
to current software versions.



--------------------------------------------------------------------------------

  3.6.6 Local High-Availability Support

Local high-availability services provide the processes and support staff to
support system software required that provide redundant server and storage
configurations clustered together in the same physical site.

Services include:

a) Installing and maintaining the system software and related tools required,
providing a midrange compute environment to meet availability requirements and
remove single points of failure from the compute configuration.

b) High availability software expertise to manage and monitor the operational
environment.

c) Performing non-disruptive software maintenance to ensure the integrity of the
software components of the compute configuration.



--------------------------------------------------------------------------------

4 Descriptions of IT Network Services

The following is a description of the services that GMAC Residential IT Network
Services, or its approved vendor(s), will provide to assist GMAC Bank in
supporting their application and computing platforms.

 

  4.1 Network Services

 

  4.1.1 Dial-up Networking

• Dial-up networking provides users remote access to corporate network resources
via a dial-up connection.

 

  4.1.2 Firewall

• Firewalls protect networks from unauthorized access.

• GMACR employs firewalls and configures firewall rules to regulate access
between GMACR trusted internal networks, the public Internet, third party
networks, and acquisition networks.

 

  4.1.3 FTP – File Transfer Protocol

• GMACR uses a secure system of FTP servers to facilitate the transfer of files
with third parties.

 

  4.1.4 IDS – Intrusion Detection System

• Intrusion Detection Systems work both at the network and server level to
detect attacks by unauthorized sources. An IDS can operate using known attack
signatures or anomaly detection.

 

  4.1.5 IP Address Management

• IP address management encompasses assigning TCP/IP addresses for all devices
that reside on the corporate network, ensuring that enterprise standards are
followed.

• Data Network Engineering administers TCP/IP addressing, including Dynamic Host
Configuration Protocol (DHCP) for the enterprise.

• DHCP facilitates IP address management using defined scopes of addresses for
individual LAN segments and scope and global variables that can be automatically
assigned to participating network nodes.

 

  4.1.6 RADIUS—Remote Authentication Dial In User Service

GMAC Residential will shortly be moving to a new dial-up service, which will
employ Radius as the authentication service. GMACR’s current dial-up service
uses 3Com Edge servers for authentication.

• RADIUS exchanges user information between a device that provides network
access to users and a device that validates user authentication information.
RADIUS servers provide user authentication and access services that aids Data
Network Engineering in ensuring that unauthorized users do not exploit services
providing external network access.



--------------------------------------------------------------------------------

• RADIUS servers will provide user authentication for the following services at
GMACR:

- Wireless access points

- Virtual Private Network (VPN) concentrators

- Cisco dial-up

- Third party dial-up

- Firewall

- CacheFlow

 

  4.1.7 Routers

• Routers connect local area networks (LANs) at remote GMACR and third party
sites to the GMACR network hub site. Routers also connect the corporate network
to the public Internet.

 

  4.1.8 SONET

• SONET rings provide synchronous transmission of data across fiber optic
networks. The speed of data transmission across a SONET network is many times
faster than many traditional wide area network (WAN) connections using dedicated
T1 or frame relay technology.

• GMACR has implemented a SONET network between large sites, providing increased
reliability and availability as well as a means for system and network
redundancy.

 

  4.1.9 Switches

• A switch is a network device made up of network ports to which individual LAN
network nodes such as workstations, servers and printers connect.

• Switching technology provides dedicated bandwidth to each port on a network
segment in contrast to the old hub networks in which each node on a segment
shared bandwidth with all other nodes on the segment.

 

  4.2 Web Services

 

  4.2.1 Websense

• GMACR has implemented Websense to provide URL blocking functionality,
providing a mechanism to manage employee Internet access. Websense helps to
enforce GMACR’s Technology Usage policy by preventing access to certain sites
based on configurable criteria.



--------------------------------------------------------------------------------

  4.2.2 CacheFlow

• GMACR now employs CacheFlow primarily to redirect HTTP requests to Websense,
which is described above in 4.2.1.

• CacheFlow caching appliances provide performance enhancements for Internet and
third party HTTP requests.

• CacheFlow stores HTTP request results in cache for subsequent requests.
Serving HTTP content from cache saves time because the request is returned to
the user faster. CacheFlow also conserves network bandwidth because the content
is retrieved from cache instead of from the Internet.

• When the requested content is not in cache, Pipeline Bursting allows CacheFlow
to retrieve content from the Internet faster.

 

  4.2.3 VPN – Virtual Private Network

• A VPN allows a user to securely access corporate network resources over the
public Internet using encryption technology.

 

  4.2.4 Foundry ServerIron Switches

• The Foundry ServerIron switches provide load balancing services for several
GMACR systems, including web hosting and eSafe.

 



--------------------------------------------------------------------------------

5Descriptions of IT Telecommunication Services

The following is a description of the services that GMAC Residential IT
Telecommunication Services, or its approved vendor(s), will provide to assist
GMAC Bank in supporting their application and computing platforms.

 

  5.1 Telecommunications

GMACR will provide for GMAC Bank’s use of the telecommunication infrastructure
(cables, wiring, telephone numbers) as appropriate at GMAC Bank’s facilities.
GMACR will provide support services for installation, maintenance and removal of
telephone and facsimile equipment, obtain/reserve additional telephone numbers
(including toll-free) as needed.

 

  5.2 Additional Telecommunication Services

 

  5.2.1 Videoconferencing

Videoconferencing provides the means for meeting participants to view remote
participants while the meeting is taking place. Videoconferencing also allows
meeting participants to connect their computers to the videoconferencing system
and show presentations.